Citation Nr: 1806084	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  16-10 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a bilateral foot condition due to a cold weather injury.

2. Entitlement to service connection for a bilateral foot condition due to a cold weather injury.

3. Entitlement to an increased rating for postoperative right knee disability, currently rated as 30 percent disabling.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney at Law


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1953 to June 1956.

These matters come before the Board of Veterans Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which increased a disability rating for a service-connected right knee disability to 30 percent, effective October 1, 2013; and denied a petition to reopen a previously denied claim for service connection for a bilateral foot condition due to cold injury.  The Veteran timely appealed the disability rating and denial to reopen.

The Veteran has alleged an inability to retain employment due, in part, to his service-connected right knee disability.  See, e.g., Attorney letter dated October 2017.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue of entitlement to a TDIU is now properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a bilateral foot condition, increased rating for right knee disability, and TDIU, are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



FINDINGS OF FACT

1.  In an October 1998 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a bilateral foot condition due to a cold weather injury.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance. 

2.  Evidence received since the October 1998 rating decision relates to the prior basis for the denial and tends to raise a reasonable possibility of substantiating the claim of service connection for a bilateral foot condition due to a cold weather injury.


CONCLUSIONS OF LAW

1.  The October 1998 rating decision that denied the claim of entitlement to service connection for a bilateral foot condition due to a cold weather injury is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).
 
2.  The additional evidence received since the October 1998 decision is new and material, and reopening of the claim of service connection for a bilateral foot condition due to a cold weather injury is therefore warranted.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist, nor has any such issue been raised by the evidence of record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

For the following reasons, new and material evidence has been received with regard to the Veteran's claim for service connection for a bilateral foot condition due to a cold weather injury.  The Veteran's claim was denied because there was no evidence of an in-service injury, or a current disability.  To reopen the claim, there would have to be new evidence that related to either basis for the prior denial or the new evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade, 24 Vet. App. at 118.

In an October 1998 rating decision, the RO denied service connection for a bilateral foot condition due to a cold weather injury.  The Veteran did not appeal that decision, nor did he submit new and material evidence within the remaining appeal period.  Accordingly, the October 1998 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The relevant evidence of record at the time of the October 1998 rating decision included the Veteran's service treatment records (STRs) and VA treatment records.  In particular, STRs did not reflect in-service complaints, treatments, or diagnoses of a bilateral foot condition due to a cold weather injury, and VA treatment records did not document any current diagnoses related to a cold weather injury.  

Relevant evidence received more than one year since the October 1998 rating decision includes VA treatment records documenting a diagnosis of residuals of frostbite, and private treatment records from 1992 showing complaints for frostbite of the bilateral feet due to service in Korea.  As this evidence relates to the basis for the prior denial, namely the lack of a current bilateral foot condition due to a cold weather injury, and could reasonably substantiate the claim were the claim to be reopened by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement, the evidence is new and material.  Shade, 24 Vet. App. at 118.

As new and material evidence has been received with regard to the claim for service connection for a bilateral foot condition due to a cold weather injury, reopening of the claim is warranted.  38 U.S.C. §§ 5108, 7105; 38 C.F.R. § 3.156(a). 




ORDER

The application to reopen the claim for service connection for a bilateral foot condition due to a cold weather injury is granted.


REMAND

After review of the evidence of record, the Board finds that a remand is necessary for further development of the claims remaining on appeal.

Bilateral Foot Condition

The Veteran contends that he was exposed to cold weather conditions while stationed in Korea, and that he currently experiences residuals of frostbite in the bilateral feet.  The Board notes that the Veteran has been consistent in his allegations that he was exposed to cold temperatures while serving in Korea.  Specifically, a November 1992 private treatment record reflects complaints of bilateral cold and clammy feet, and the Veteran's contentions that he served in extreme cold temperatures in Korea.  The physician's impression was to rule out frostbite.  The phrase "rule out" is "typically used to identify an alternative diagnosis that is being actively considered, but for which sufficient data has not yet been obtained." Alvin E. House, DSM-IV Diagnosis in the Schools 33 (2002). "Rule out" is "a reminder or instruction to continue seeking the information which would allow a diagnosis to be conclusively identified or eliminated from consideration (for the present)." Id. cited in Ausler v. Shinseki, 2013 WL 5614245 (October. 15, 2013) (mem dec).
  
Given the Veteran's competent and credible statements, consistent with the circumstances of his service, that he served in extreme cold weather during service, evidence of continuous symptoms, and VA treatment records in 2010 reflecting a diagnosis of residuals of frostbite, and the fact that the Veteran has not been provided with a VA examination, the Board finds that a VA examination and opinion to address the nature and etiology of the Veteran's bilateral foot condition due to a cold weather injury is warranted.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

Right Knee Disability

The Veteran's right knee disability is currently rated as 30 percent disabling.

The Board notes that the Veteran was provided a VA examination for his right knee disability in October 2013.  The Veteran's range of motion was flexion of 95 degrees and extension of 20 degrees with no pain on movement.  There was no additional loss of motion after repetition, however, the examiner stated that functional loss after repetition resulted in less movement than normal.  Muscle strength testing was active against some resistance, and the VA examiner was unable to test medial-lateral instability but did not explain why.  The examiner noted no history of recurrent subluxation or dislocation, and no surgery for a meniscal tear.  X-rays in October 2013 revealed no arthritis, and the examiner noted that the Veteran used Canadian crutches constantly. 

The Board finds the VA examination to be inadequate because it did not include range of motion findings for passive range of motion, nor specified whether the results were weight-bearing or non-weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Further, in an October 2017 letter, the Veteran's representative requested that the Veteran be afforded a new VA examination to assess the severity of the Veteran's right knee disability as the October 2013 VA examiner misstated the Veteran's medical history and failed to consider the Veteran' statements as to pain and flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

As such, a new VA examination is warranted to properly assess the severity of the Veteran's right knee disability as pertaining to the Veteran's functional limitations and additional limitation of motion due to flare-ups and pain on movement.



TDIU

As noted above, the Veteran also contended that he was unemployable due, in part, to his right knee disability.  The Board notes that adjudication of the claim for entitlement to an increased rating for a right knee disability may impact adjudication of the claim for entitlement to a TDIU.  Consequently, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, adjudication of the claim for entitlement to a TDIU must be remanded as well.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral foot condition due to a cold weather injury.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  All necessary tests and studies should be conducted, and the examiner should review the results of any testing and include them in the report.

If the Veteran cannot attend the VA examination, the AOJ should obtain a medical opinion from an appropriate medical professional based on review of the claims file.

The examiner should first identify all current disabilities of the bilateral feet, to include residuals of frostbite.
 
Then, as to any such disability, the examiner should offer an opinion addressing whether it is at least as likely as not (50 percent probability or more) that any such disability is related to service, to include the Veteran's exposure to extreme cold weather while stationed in Korea.

The examiner should discuss the Veteran's report that he first started experiencing a tingling sensation in his bilateral feet after being exposed to cold temperatures in Korea. 

The examiner must accept the Veteran's statements as to his in-service symptoms as competent and credible.

The examiner must provide a comprehensive report, including a complete rationale for all conclusions reached.

2.  Schedule the Veteran for a VA examination to determine the current severity of his right knee disability.  The Veteran's VA claims file and a copy of this Remand should be made available to, and should be reviewed by the examiner.  All indicated tests and studies should be performed and findings reported in detail.  

The examiner should conduct the examination in accordance with the current disability benefits questionnaire, to include range of motion testing (expressed in degrees) in active motion, passive motion, weight-bearing, and nonweight-bearing consistent with 38 C.F.R. § 4.59 as interpreted in Correia, as well as the degree at which pain begins.

In addition, the examiner must address any additional functional impairment or limitation of motion due to flare-ups, even if the Veteran is not currently experiencing a flare-up.  The examiner must ascertain adequate information-i.e., frequency, duration, characteristics, severity, or functional loss-regarding his flares by alternative means, such as the medical treatment records and the Veteran's lay statements.  Such findings are consistent with the VA Clinician's Guide.

3.  After completing any additional development deemed necessary, readjudicate the claims remaining on appeal.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


